UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1943


RONNIE MONK,

                Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General, United States Postal
Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cv-00073-MSD-DEM)


Submitted:   December 21, 2010            Decided:   January 13, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Monk, Appellant Pro Se.      Michael Elston, Litigation
Counsel, UNITED STATES POSTAL SERVICE, Washington, D.C.; George
Maralan Kelley, III, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Ronnie   Monk    appeals        the   district      court’s       order

granting summary judgment in favor of the Postmaster General of

the       United     States      Postal     Service        on    Monk’s     employment

discrimination        claims,     brought       pursuant    to    Title    VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2006).          We have reviewed the record and find that the

district court did not commit reversible error when it granted

summary judgment.          Accordingly, we affirm the district court’s

order. *     See Monk v. Potter, No. 4:09-cv-00073-MSD-DEM (E.D. Va.

June 15, 2010).            We dispense with oral argument because the

facts      and    legal   contentions     are     adequately      presented       in   the

materials        before   this    court   and     argument       would    not    aid   the

decisional process.

                                                                                 AFFIRMED




      *
       Because a litigant in a civil action has no constitutional
or   statutory  right   to   effective  assistance  of   counsel,
Sanchez v. United States Postal Serv., 785 F.2d 126, 127 (5th
Cir. 1986), we decline to consider Monk’s claim of ineffective
assistance of counsel.     We also reject Monk’s claim that the
Postal Service violated its own procedural rules when it
disciplined him for tardiness, unauthorized overtime, and
unauthorized leave because Monk raises the claim for the first
time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993).



                                            2